Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The substitute specification filed 10-3-18 has been approved for entry by the examiner.
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 line 19 describes "the blocks each comprise narrow grooves [plural]" (emphasis added).  It is unclear if (1) claim 1 requires each block in each outer region comprising narrow grooves [plural] so as to exclude the tread as shown in FIGURE 1 (as apparently literally required) or (2) claim 1 reads on each block in each outer region 
	Claim 1 line 19 ambiguously refers to "the circumferential main groove".  Which circumferential main groove?  In claim 1 line 19, it is suggested to change "the circumferential main groove" to --a circumferential main groove--.     
	Claim 1 line 20 ambiguously refers to "the lug groove".  Which lug groove?  In claim 1 line 20, it is suggested to change "the lug groove" to --a lug groove--.     
	Claim 1 line 26 ambiguously refers to "the block".  Which block?  In claim 1 line 26, it is suggested to change "the block" to --each block--.
	Claim 4 ambiguously refers to "the lug groove" (which lug groove?) and "the circumferential main groove" (which circumferential main groove?).  In claim 4, the following changes are suggested: (1) on line 7, change "the lug groove" to --a lug groove--, (2) on lines 7-8, change "the circumferential main groove" to --a circumferential main groove--, (3) on lines 9-10 change "the lug groove" to --a lug groove--, and (4) on line 10, change "the circumferential main groove" to --a circumferential main groove--. 
	As to claim 4 last ten lines, it is unclear if (1) claim 4 requires the number of intersection portion surface areas to increase (as apparently literally required) or (2) claim 4 requires the areas of the intersection portion surface areas to increase (as 
	Claim 5 line 4 ambiguously refers to "the circumferential main groove" (which circumferential main groove?).  In claim 5 line 4, it is suggested to change "the circumferential main groove" to --the circumferential main groove positioned on the tire equator line--.    
	Claim 7 line 4 and line 9 each ambiguously refers to "the block" (which block?).  In claim 7, the following changes are suggested: (1) on line 4 change "the block to --a block--, (2) line 5 after "direction", insert --of the blocks adjacent to each other with the center circumferential main groove therebetween--, (3) on line 9 change "the block to --a block--, and (4) line 9 after "direction", insert --of the blocks adjacent to each other with one of the circumferential main grooves other than the center circumferential main groove therebetween--.
	Claim 8 lines 4-5 ambiguously refers to "the circumferential main groove".  Which circumferential main groove?  In claim 8 lines 4-5, it is suggested to change "the circumferential main groove" to --each circumferential main groove--.
	Claim 8 line 5 ambiguously refers to "the lug groove".  Which lug groove?  In claim 8 line 5, it is suggested to change "the lug groove" to --each lug groove--.
	Claim 9 ambiguously refers to "the lug groove" (which lug groove?) and "the shoulder circumferential main groove".  Which shoulder circumferential main groove?
In claim 9, the following changes are suggested: (1) on line 3, change "the lug groove" to --a lug groove-- and (2) on line 4, change "the shoulder circumferential main groove" to --a shoulder circumferential main groove--.

	As to claim 12 last ten lines, it is unclear if (1) claim 12 requires the number of intersection portion surface areas to increase (as apparently literally required) or (2) claim 12 requires the areas of the intersection portion surface areas to increase (as apparently intended).  In claim 12, the following changes are suggested: (1) on line 14, change "a plurality" to --areas-- and (2) on line 19, change "a plurality" to --areas--. 
	Claim 13 line 4 ambiguously refers to "the circumferential main groove" (which circumferential main groove?).  In claim 13 line 4, it is suggested to change "the circumferential main groove" to --the circumferential main groove positioned on the tire equator line--.    
	Claim 15 line 4 and line 9 each ambiguously refers to "the block" (which block?).  In claim 15, the following changes are suggested: (1) on line 4 change "the block to --a block--, (2) line 5 after "direction", insert --of the blocks adjacent to each other with the center circumferential main groove therebetween--, (3) on line 9 change "the block to --a block--, and (4) line 9 after "direction", insert --of the blocks adjacent to each other with one of the circumferential main grooves other than the center circumferential main groove therebetween--.

	Claim 16 line 4 ambiguously refers to "the lug groove".  Which lug groove?  In claim 16 line 4, it is suggested to change "the lug groove" to --each lug groove--.
	Claim 17 ambiguously refers to "the lug groove" (which lug groove?) and "the shoulder circumferential main groove".  Which shoulder circumferential main groove?
In claim 17, the following changes are suggested: (1) on line 2, change "the lug groove" to --a lug groove-- and (2) on line 3, change "the shoulder circumferential main groove" to --a shoulder circumferential main groove--.
5)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Suzuki
7)	Claims 1-8 and 10-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki (US 2019/0118581).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  Without the English translation of applicant's foreign priority application JP 2016-170252, the earliest filing date to which claims 1-18 are entitled to is 8-30-17.  US 2019/0118581 has an effectively filed date of 8-31-16.

The claimed tire is anticipated by Suzuki's tire.  See FIGURES 1-2 and description thereof. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


Iga
8)	Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iga (US 2019/0092102).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  Without the English translation of applicant's foreign priority application JP 2016-170252, the earliest filing date to which claims 1-18 are entitled to is 8-30-17.  US 2019/0092102 has an effectively filed date of 8-31-16.

The claimed tire is anticipated by Iga's tire.  See FIGURES 1-3, 5 and 7 and description thereof. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


Japan 114
9)	Claims 1-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 114 (JP 10-081114) in view of Lurois (US 5,316,062) and Japan 091 (JP 2006-111091).
	Japan 114 discloses a pneumatic tire having a tread comprising circumferential grooves, lateral grooves and blocks wherein each block comprises at least one sipe 10 [paragraph 22].  In FIGURES 2 and 4, the tread comprises three rows of blocks and each block comprises three sipes 10.  The spacing of the sipes 10 varies along the length of the block such that 1.1 times spacing Li is less than or equal to spacing Li +1. [machine translation].  The three sipes 10 divide the block into four small blocks [FIGURES 2, 4].  The small block having length L1, which is at a frontmost / leading side of the block, has a smaller surface area than the small block having length L4 (LN+1), which is located at a backmost / trailing side of the block [FIGURES 2, 4].  Japan 114 teaches that the tire may be a heavy duty tire [paragraph 29].  Japan 114 teaches that the tire has reduced noise [paragraphs 1, 9].  In claim 1, the description regarding "specified rotation direction" fails to require tread structure not disclosed by Japan 114.  Japan 114 teaches the claimed tire except for the inner region having plural rows of blocks and the shoulder block having at least one fewer small blocks.
	As to claim 1, it would have been obvious to one of ordinary skill in the block to provide Japan 114's heavy duty pneumatic tire with five or six rows of blocks (a shoulder row of blocks in each outer region and at least three rows of blocks in the inner region), the inner region thereby having plural block rows, since (1) Lurois teaches that a heavy duty pneumatic tire (e.g. tire size 295/80R22.5) may have five or six rows of 
	Furthermore, it would have been obvious to one of ordinary skill in the art to provide Japan 091's heavy duty pneumatic tire such that each block in an inner region (between shoulder circumferential grooves) has more sipes than each block in each shoulder block row in an outer region (between a shoulder circumferential groove and the tread edge), each shoulder block thereby having at least one fewer small block than the number (e.g. four) of small blocks in each block in the inner region since Lurois teaches increasing the density of incisions (sipes) from a shoulder block row toward the tire equator so that the tire has excellent traction on snow, good adherence on wet ground and uniform wear of the tread.  It is noted that Lurois discloses an example in which each shoulder block has one sipe, each middle block has two sipes and each central block has three sipes [FIGURE 1 bis].  Thus, Lurois provides ample motivation (e.g. uniform wear of entire tread) to adjust sipe density of Japan 114' heavy duty pneumatic tire (modified as per Lurois and Japan 091 to have five or six block rows) such that the number of small blocks in each shoulder block in an outer region is at least one less than the number of small block in each block in the inner region.  
	In claim 1, the claimed narrow grooves read on the sipes suggested by the applied prior art.  It is noted that "open to least one of the circumferential main groove 1 is less than area of the trailing side small block having length LN+1.          
	As to claim 2, it would have been obvious to one of ordinary skill in the art to provide Japan 114's heavy duty pneumatic tire such that block length is 90 to 160% block width since Japan 091 teaches providing 40 to 56 blocks in each block row of a tread of a heavy duty pneumatic tire such that block length is longer than block width [FIGURES 2, 7, machine translation]; it being noted that Japan 091 illustrates block length being about 130% block width in FIGURE 2. 
	As to claims 3 and 11, Japan 114's leading side small block is on an equatorial plane side since it extends across the entire width of the block [FIGURE 2]. 
	As to claims 4-5 and 12-13, it would have been obvious to one of ordinary skill in the art to provide Japan 114's pneumatic tire having a six block row tread pattern as per FIGURE 7 of Japan 091 such that the intersection portion surface areas increase as claimed in view of Japan 091's teaching to provide blocks such that width (MIDDLE BLOCK) is 95 to 115% width (CENTRAL BLOCK) and width (SHOULDER BLOCK) = 100-145% width (CENTRAL BLOCK) to prevent uneven wear [machine translation].  When Japan 114's modified tread (six block rows, lower sipe density shoulder block) is provided such that width (SHOULDER BLOCK) > width (MIDDLE BLOCK) > width (CENTRAL BLOCK) as per Japan 091, then the intersection surface areas increase as claimed.  

	As to claim 9, it would have been obvious to one of ordinary skill in the art to provide Japan 114's heavy duty pneumatic tire such that the shoulder lateral groove has a raised bottom portion as claimed in view of Lurois' teaching to provide a shoulder lateral groove with a raised bottom portion as shown in FIGURE 2.
	As to claim 10, it would have been obvious to one of ordinary skill in the art to provide Japan 114's pneumatic tire having a six block row tread pattern as per FIGURE 7 of Japan 091 such that the central blocks have an asymmetric shape as claimed since Japan 091 shows the central blocks having an asymmetric shape [FIGURE 7]. 
10)	Claims 6-7 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 114 (JP 10-081114) in view of Lurois (US 5,316,062) and Japan 091 (JP 2006-111091) as applied above and further in view of Japan 908 (JP 08-300908).
	As to claims 6-7 and 14-18, it would have been obvious to one of ordinary skill in the art to provide Japan 114's pneumatic tire having a six block row tread pattern as per FIGURE 7 of Japan 091 such that the blocks are shifted as claimed [e.g. shift (BLOCKS / CENTER CIRCUMFERENTIAL GROOVE) = 5-20% length (BLOCK), shift (BLOCKS / OTHER CIRCUMFERENTIAL GROOVE) = 40-60% length (BLOCK)] since (1) Japan 
Remarks
11)	Hashimoto (US 2016/0114629) is cited of interest for disclosing a tread having varying sipe density.
	Nonaka (US D556,671), Bonhomme (US 2010/0078107) and Durand (US D560,158) are cited of interest for showing a tire tread having blocks divided by sipes into small blocks.  
	The remaining references are of interest.
12)	No claim is allowed.
13)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 23, 2021